         Case 3:17-cr-00400-HZ        Document 190       Filed 04/16/19     Page 1 of 9




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
WILLIAM M. NARUS, CAB #243633
William.Narus@usdoj.gov
BENJAMIN TOLKOFF, NYSB #4294443
Benjamin.Tolkoff@usdoj.gov
NATALIE WIGHT, OSB #035576
Natalie.Wight@usdoj.gov
Assistant United States Attorneys
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                           UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                   PORTLAND DIVISION


UNITED STATES OF AMERICA                             3:17-cr-00400-HZ

               v.                                    GOVERNMENT’S RESPONSE TO
                                                     DEFENDANT’S MOTION TO DISMISS
JASON PAUL SCHAEFER,                                 FOR VIOLATING THE SPEEDY
                                                     TRIAL ACT [ECF Nos. 146, 147]
              Defendant.

       Although the trial has been continued many times, every single day since the initial trial

setting is excludable under the Speedy Trial Act. There has been no Speedy Trial Act violation.

Defendant’s motion to dismiss should be denied.

                                        BACKGROUND

       On October 25, 2017, a grand jury in this District returned an indictment charging

defendant with two counts of assault on a federal officer in violation of 18 U.S.C. § 111, and one

Government’s Response to Defendant’s Motion to Dismiss for                                  Page 1
Violating the Speedy Trial Act
         Case 3:17-cr-00400-HZ        Document 190       Filed 04/16/19     Page 2 of 9




count of using an explosive to commit a federal felony in violation of 18 U.S.C. § 844(h)(1).

ECF No. 11. Defendant was arraigned on October 27, 2017. ECF No. 16. His arraignment

started the speedy trial clock. Trial was scheduled for December 27, 2017, only 60 days after

arraignment. Id.

       On December 13, 2017, defendant moved to continue the trial. ECF No. 17. Filing that

motion stopped the speedy trial clock. Only 46 days had passed at that point. The Court granted

that motion on December 14, 2017, set a new trial date of January 30, 2018, and found

excludable delay between December 27, 2017, and January 30, 2018. ECF No. 19. Twelve

more days passed between December 14, 2017, and December 27, 2017, bringing the total

number of countable days to 58.

       At a status hearing on January 5, 2018, the Court continued the trial until June 18, 2018.

The Court found excludable delay until June 18, 2018, based on counsel’s need for additional

time for effective trial preparation. ECF No. 27.

       Counsel moved to withdraw on January 18, 2018. ECF No. 28. That motion was granted

on January 22, 2018. ECF No. 31. New counsel was appointed. During a status hearing on

February 5, 2018, the Court again continued the trial, this time until September 24, 2018. ECF

No. 34. Defendant expressly waived his speedy trial rights. Id. The Court found excludable

delay from June 18, 2018, through September 24, 2018. Id.

       On May 29, 2018, replacement counsel moved to withdraw. ECF at 46 and 49. That

motion was granted the following day. ECF No. 52. New counsel was appointed, and the trial

date was moved back one week to September 17, 2018. Id.



Government’s Response to Defendant’s Motion to Dismiss                                    Page 2
for Violating the Speedy Trial Act
         Case 3:17-cr-00400-HZ        Document 190       Filed 04/16/19    Page 3 of 9




        On June 21, 2018, new counsel moved for a competency examination and hearing. ECF

No. 54. The Court scheduled a competency hearing for July 17, 2018. ECF No. 58. At the

hearing, the Court reserved ruling on defendant’s competency pending the submission of a

psychological evaluation. ECF No. 62. The Court also ordered counsel to file a motion to

withdraw, as defendant had requested. Id. Counsel filed the motion that same day. ECF No. 63.

At a hearing on July 19, 2018, the Court found defendant competent, denied the motion to

withdraw, and ordered the appointment of “second opinion counsel.” ECF No. 65. In addition,

the Court continued the trial date at defendant’s request to January 14, 2019, and excluded 180

days starting on September 24, 2018, “based upon counsel’s need to complete research,

investigation[,] and prepare for trial.” ECF No. 67. That 180-day period expired on March 23,

2019.

        On October 27 and 29, 2018, defendant filed a number of motions to suppress evidence

and statements, and to dismiss the indictment. ECF No. 70-80. The Court heard argument on

the motions on November 20, 2018. ECF No. 107. The Court permitted one of defendant’s two

attorneys to withdraw, and gave defendant until November 26, 2018, to file any additional

authority, at which time the Court would take the motions under advisement. Id.

        On December 9, 2018, the government moved for a competency examination and

requested an expedited hearing. ECF No. 111. On December 13, 2018, the Court found

reasonable cause to believe that defendant may be suffering from a mental disease or defect

rendering him incompetent, and ordered him committed for a competency examination. ECF

No. 113. The Court struck the January 14, 2019, trial date, and excluded the time between



Government’s Response to Defendant’s Motion to Dismiss                                   Page 3
for Violating the Speedy Trial Act
            Case 3:17-cr-00400-HZ     Document 190       Filed 04/16/19    Page 4 of 9




December 13, 2018, and the date on which Mr. Schaefer’s competency could be determined

pursuant to 18 U.S.C. §§ 3161(h)(1)(A), (F) and (H). ECF No. 113.

        On December 21, 2018, counsel filed a motion to withdraw. ECF No. 117. That night,

the federal government shut down and did not reopen until January 25, 2019.

        On January 17, 2019, the Court denied defendant’s motions to suppress, to dismiss, and

for a Franks hearing. ECF 121. However, the Court did not decide defendant’s motion to

suppress statements. Instead, the Court gave the parties an opportunity to present evidence and

make any further argument at a hearing to be held during the pretrial conference. Id. at 13. The

pretrial conference is currently scheduled for April 29, 2019. ECF No. 142. Thus, the motion to

suppress statements is still pending, and has not yet been taken under advisement by the Court.

        On January 31, 2019, defendant filed a motion seeking authorization to video record his

mental health evaluation. ECF at 125. The Court denied that motion on February 12, 2019.

ECF at 132.

        The Court held a competency hearing on April 2, 2019. The Court found defendant

competent, and set a trial date of May 6, 2019. ECF No. 142. The Court excluded the period

between December 9, 2018, and April 2, 2019, under 18 U.S.C. §§ 3161(h)(1)(A), (F), and (H).

Id. 1




        1
          Not all of that time may properly be excludable under the Speedy Trial Act. For
example, § 3161(h)(1)(F) excludes delay caused by transporting a defendant to or from places of
examination or hospitalization, but presumes that delays longer than ten days are unreasonable.
It took longer than ten days to transport defendant to the facility where he underwent the
competency evaluation. However, as discussed below, that entire period is excludable for other
reasons.

Government’s Response to Defendant’s Motion to Dismiss                                   Page 4
for Violating the Speedy Trial Act
           Case 3:17-cr-00400-HZ       Document 190        Filed 04/16/19     Page 5 of 9




       On April 5, 8, and 11, 2019, defendant filed a host of motions to dismiss, to suppress, to

compel discovery, and for a Franks hearing. ECF Nos. 145-170. Those motions are all pending.

His earlier motion to suppress statements is still pending as well.

                                          DISCUSSION

       The Speedy Trial Act requires that a defendant charged by indictment be brought to trial

within seventy days of the later of the filing or making public of the indictment, or the

defendant’s appearance before the court in which the indictment is pending. 18 U.S.C

§ 3161(d)(1). The indictment was filed on October 25, 2017; defendant was arraigned on the

indictment on October 27, 2017. Under § 3161(d)(1), the 70-day clock began to run on October

27.

       The clock stopped on December 13, 2017, when defendant filed his motion to continue

the trial date. At that point, 46 days had run. The court granted the motion to continue on

December 14, 2017, reset the trial, and excluded delay between the original trial date of

December 27, 2017, and the new trial date of January 30, 2018. December 13 and 14, 2017, are

excluded under 18 U.S.C. § 3161(h)(1)(D) (excluding delay “resulting from any pretrial motion,

from the filing of the motion through the conclusion of the hearing on, or other prompt

disposition of, such motion”). December 15-26, 2017, are countable, bringing the total number

of non-excluded days to 58. See Addendum, attached.

       Thereafter, however, every day was excluded for one or more reasons:

       •    December 27, 2017, through January 30, 2018, was excluded under 18 U.S.C.
            §§ 3161(h)(7)(A), (B)(i), and (B)(iv), because counsel needed additional time for
            effective trial preparation.



Government’s Response to Defendant’s Motion to Dismiss                                      Page 5
for Violating the Speedy Trial Act
           Case 3:17-cr-00400-HZ      Document 190        Filed 04/16/19     Page 6 of 9




       •    January 30, 2018, through June 18, 2018, was excluded for the same reason.

       •    January 18-22, 2018, is excluded because of counsel’s motion to withdraw.

       •    June 18, 2018, through September 24, 2018, was excluded due to the appointment of
            new counsel, and the need for effective trial preparation. Defendant expressly waived
            his speedy trial rights on the record.

       •    June 21, 2018, through July 19, 2018, is excluded based on counsel’s motion for a
            competency examination and hearing, under 18 U.S.C. § 3161(h)(1)(A) and
            (h)(1)(D).

       •    180 days, from September 24, 2018, through March 23, 2019, was excluded under
            §§ 3161(h)(7)(A) and (B)(iv), based on counsel’s need to complete research and
            investigation, and prepare for trial.

       •    October 27, 2018, through January 17, 2019, is excluded due to the filing and
            adjudication of defendant’s motions to suppress, to dismiss, and for a Franks hearing.
            October 27, 2018, to the present is excluded due to defendant’s motion to suppress
            statements, which is still pending.

       •    December 9, 2018, through April 2, 2019, is excluded based on the government’s
            motion for a competency examination and hearing, the competency examination, and
            proceedings thereon (although parts of that period may not be excludable under one
            or more of the subsections cited by the Court, as discussed above).

       •    December 21, 2018, until April 2, 2019, is excluded based on counsel’s motion to
            withdraw (ECF No. 117).

       •    January 31, 2019, through February 12, 2019, is excluded based on defendant’s
            motion for authorization to video record the competency evaluation.

       •    April 5, 2019, to the present is excluded based on the numerous pro se motions
            defendant filed, including the instant motion to dismiss.

       •    April 10, 2019, to the present is excluded based on counsels’ motions to withdraw.

       Much of the delay in bringing this case to trial is due to defendant’s repeated requests for

continuances. All of that delay is excludable. Significant amounts of delay are due to the



Government’s Response to Defendant’s Motion to Dismiss                                     Page 6
for Violating the Speedy Trial Act
           Case 3:17-cr-00400-HZ       Document 190       Filed 04/16/19      Page 7 of 9




various motions defendant and counsel have filed, including one that remains pending from

October 2018. However, all of the delay occasioned by the filing of those motions – even the

motion that is still pending – is excludable under 18 U.S.C. § 3161(h)(1)(D).

       The Supreme Court addressed this exact issue in Henderson v. United States, 476 U.S.

321 (1986). There, the Court held that excludable delay under § 3161(h)(1)(D) includes “all

time between the filing of a motion and the conclusion of the hearing on that motion, whether or

not a delay in holding that hearing is ‘reasonably necessary.’” Id. at 330. 2 Moreover, it includes

“time after a hearing has been held where a district court awaits additional filings from the

parties that are needed for proper disposition of the motion.” Id. at 331. As the Court noted:

       District courts often find it impossible to resolve motions on which hearings have
       been held until the parties have submitted posthearing briefs or additional factual
       materials, especially where the motion presents complicated issues. It would not
       have been sensible for Congress to exclude automatically all the time prior to the
       hearing on a motion and 30 days after the motion is taken under advisement, but
       not the time during which the court remains unable to rule because it is awaiting
       the submission by counsel of additional materials.

Id. Excludable delay triggered by the filing of pretrial motions is automatic – even where those

motions neither actually cause, nor are expected to cause, a delay in starting the trial. United

States v. Tinklenberg, 563 U.S. 647, 131 S.Ct. 2007, 2011 (2011).

       This Court needed additional evidence and argument before it could decide defendant’s

motion to suppress statements. The Court allowed the parties to present that evidence and

argument at the pretrial conference (which has yet to occur). The motion to suppress statements




       2
         Henderson interpreted 18 U.S.C. § 3161(h)(1)(F), the text of which now appears in
subsection (h)(1)(D).

Government’s Response to Defendant’s Motion to Dismiss                                       Page 7
for Violating the Speedy Trial Act
         Case 3:17-cr-00400-HZ       Document 190        Filed 04/16/19      Page 8 of 9




remains pending and has not been taken under advisement, so all of the time since the motion

was filed is excludable under § 3161(h)(1)(D). Henderson, 476 U.S. at 330-31. Similarly,

counsel’s motion to withdraw filed December 21, 2018, was only resolved at the competency

hearing, on April 2, 2019, once defendant elected to proceed pro se. Accordingly, the entire

period that motion was pending is excludable as well. United States v. Culpepper, 898 F.2d 65,

67 (6th Cir. 1990) (motion by defense counsel to withdraw is excludable delay).

                                        CONCLUSION

       Due to all of the excludable delay in this case, only 58 countable days have passed since

defendant’s arraignment, and the clock is still stopped. The government has 70 days in which to

bring defendant to trial. There has been no Speedy Trial Act violation. Defendant’s motion to

dismiss should be denied.

Dated: April 16, 2019.                              Respectfully submitted,

                                                    BILLY J. WILLIAMS
                                                    United States Attorney

                                                    /s/ William M. Narus
                                                    WILLIAM M. NARUS
                                                    Assistant United States Attorney

                                                    /s/ Benjamin Tolkoff
                                                    BENJAMIN TOLKOFF
                                                    Assistant United States Attorney

                                                    /s/ Natalie Wight
                                                    NATALIE WIGHT
                                                    Assistant United States Attorney




Government’s Response to Defendant’s Motion to Dismiss                                     Page 8
for Violating the Speedy Trial Act
         Case 3:17-cr-00400-HZ     Document 190      Filed 04/16/19   Page 9 of 9




                                      ADDENDUM

                      Timeline of Key Events for Speedy Trial Clock

 ECF No.       DATE                           DOCKET                            CLOCK

    11       10/25/2017 Indictment
    16       10/27/2017 Arraignment on Indictment--Trial Set for 12/27/2017        Start
    17       12/13/2017 Defendant’s Motion to Continue Trial                    + 46 days
                                                                                 (10/28/17
                                                                                -12/12/17)
    19       12/14/2017 Order Granting Motion--Trial Set for 01/30/2018         + 12 days
                        Found Excludable Delay from 12/27/2017 (initial trial    (12/15/17
                        setting) to 1/30/2018                                   -12/26/17)
    27       01/05/2018 Court Continued Trial Date to 06/18/2018
                        Found Excludable Delay until 06/18/2018
    34       02/05/2018 Court Continued Trial Date to 09/24/2018
                        Found Excludable Delay 06/18/2018 to 09/24/2018
                        Defendant Expressly Waived Speedy Trial Rights
    52       05/29/2018 Court Moved Trial Date to 09/17/2018
    67       07/19/2018 Court Continued Trial Date to 01/14/2019
                        (at Defendant’s Request)
                        Found Excludable Delay for 180 days starting 09/24/18
  70 - 80    10/27/2018 Defense Pretrial Motions Filed
             10/29/2018
   111       12/09/2018 Government Motion for Competency Examination
   113       12/13/2018 Court Ordered Competency Examination
                        Trial Date Struck
                        Found Excludable Delay from 12/13/2018 through date
                        of Competency Determination (see ECF 142).
   117       12/21/2018 Defense Counsel Filed Motion to Withdraw
   121       01/17/2019 Court Order on All Pretrial Motions, Except Motion
                        to Suppress Statements--Pending Pretrial Conf.
   142       04/02/2019 Date of Competency Determination.
                        Trial Date Set for 05/06/2019
                        Found Excludable Delay 12/09/2018 to 04/02/2019
                        Motion to Suppress Statements Pending (see ECF 121)
 145 - 170   04/05/2019 Defense Pretrial Motions Filed, Pending.
             04/08/2019 Oral Argument Set for 04/24/2019
             04/11/2019 Pretrial Conference Set for 04/29/2019

                               TOTAL DAYS ON SPEEDY TRIAL CLOCK                  58 days


Government’s Response to Defendant’s Motion to Dismiss                              Page 9
for Violating the Speedy Trial Act
